Exhibit 10(b)

A. O. SMITH CORPORATION

EXECUTIVE LIFE INSURANCE PLAN

Effective June 9, 1992

As Amended and Restated Effective January 1, 2009

 

1. Purpose

The purpose of the A. 0. Smith Corporation Executive Life Insurance Plan
(“Plan”) is to induce key employees to remain in the employ of A. 0. Smith
Corporation (“Company”) or Subsidiaries or Affiliates of the Company by
providing the employees with active and post retirement life insurance
competitive with that provided by other major corporations.

 

2. Definitions

 

  (a) Affiliate: Any corporation in which the Company has fifty (50) percent or
less ownership.

 

  (b) Committee: The Personnel and Compensation Committee of the Board of
Directors of the Company.

 

  (c) Employee: Any full time managerial. administrative or professional
employee (including any officer or director who is such an employee) of the
Company, or any of its Subsidiaries or Affiliates.

 

  (d) Participant: An Employee who is selected by the Committee to participate
in the Plan.

 

  (e) Subsidiary: Any corporation in which the Company has more than fifty (50)

percent of the ownership.

 

3. Administration

The Plan shall be administered by the Committee, which shall have sole and
complete authority to adopt, amend and repeal administrative rules to govern the
operation of the Plan. The Committee shall also have complete discretionary
authority to determine eligibility for benefits and to interpret and construe
the terms of the Plan.

 

4. Eligibility

Employees who, in the opinion of the Committee, are key employees and have
demonstrated a capacity for contributing in a substantial measure to the
successful performance of the Company shall be eligible to become Participants.
The Committee shall have complete authority and discretion to determine those
Employees who shall be Participants.

 

1



--------------------------------------------------------------------------------

5. Amount of Life Insurance

The Company will purchase one or more life insurance policies for each
Participant, from a high quality, reputable life insurer, in an amount
determined by the Committee, but in no event less than three times the
Participant’s base salary at the time participation commences. Participants who
retire from the Company shall be eligible for post-retirement life insurance
coverage equal to one times his or her base salary.

With respect to policies issued prior to August 1, 2002, each life insurance
policy shall be solely owned by the Participant and shall permit the Participant
to name the beneficiary of his choice. The Participant shall enter into a
Collateral Assignment Agreement with the Company whereby Participant assigns an
amount of the cash hereunder value and/or life insurance equal to the premiums
paid by the Company.

With respect to policies issued on and after August 1, 2002, each life insurance
policy shall be solely owned by the Company. The Company shall enter into an
Endorsement Split-Dollar Insurance Agreement with the Participant whereby the
Participant shall have the right to the name the beneficiary of his choice with
respect to such amount of death proceeds payable under the policy as determined
by the Committee.

Participants in this Plan shall not be eligible for group term life insurance
coverage under the A. 0. Smith Group Life and Accidental Death and Dismemberment
Insurance.

 

6. Termination of Employment

 

  (a) Except as provided in (b), upon a Participant’s termination of employment
(voluntary or involuntary) or retirement, the payment of premiums by the Company
will cease and the Collateral Assignment Agreement or an Endorsement
Split-Dollar Insurance Agreement will be terminated. The Committee shall
determine the date on which the final premium payment will be made.

 

  (b) The Company shall have the discretion to continue payment of premiums and
the Collateral Assignment Agreement or Endorsement Split-Dollar Insurance
Agreement beyond termination of employment or retirement in such cases and for
such periods of time as it deems advisable and to transfer its right in any
insurance policy to any retired Participant.

 

7. Expenses

The expenses of administering the Plan shall be paid by the Company.

 

8. Amendment and Termination

The Committee shall have the right to modify, amend or terminate the Plan at any
time.

 

9. Claims Procedure

The following provisions are part of this agreement and are intended to meet the
requirements of the Employee Retirement Income Security Act of 1974:

 

  (a) The Committee is hereby designated as the named fiduciary under the Plan.
The named fiduciary shall have authority to control and manage the operation and
administration of this Plan, and it shall be responsible for establishing and
carrying out a funding policy and method consistent with the objectives of this
Plan.

 

2



--------------------------------------------------------------------------------

  (b) The Committee shall make all determinations concerning rights to benefits
under the Plan. Any decision by the Committee denying a claim by the Participant
or his beneficiary for benefits under the Plan shall be stated in writing and
delivered or mailed to the Participant or such beneficiary. Such decision shall
set forth the specific reasons for the denial, written to the best of the
Committee’s ability in a manner that may be understood without legal or
actuarial counsel. In the event a claim is denied, the Participant shall have 60
days following the denial to file a written request for review of the denial.
The Participant may submit pertinent documents for the Committee’s consideration
upon review. Within 60 days of receipt of a request for review, the Committee
shall issue a written decision on the review request. The decision on review
shall include the specific reasons for the decision with references to the
pertinent Plan provisions upon which the decision is based.

 

  (c) The Committee shall have the discretionary authority and power to
determine eligibility for benefits under the Plan and to construe and interpret
its terms. The arbitrary and capricious standard apply in the review of any
decision of Committee.

IN WITNESS WHEREOF, this Plan has been executed by the Company on this 18th day
of December, 2008.

 

A. O. SMITH CORPORATION BY:  

/s/ Mark A. Petrarca

  Mark A. Petrarca   Senior Vice President of Human Resources   And Public
Affairs

 

3